MOSER LAW FIRM, P.C. ¢=)°
Steven J. Moser f
Tel: 516.671.1150 x 9 .
Direct: 631.759.4054 (voice, text & fax)

smoser@moseremploymentlaw.com

 

October 15, 2019

Hon. Denis R. Hurley, USDJ
United States District Court
Eastern District of New York
100 Federal Plaza

Central Islip, NY 11722

Re: Rodriguez et al y. Ridge Pizza Inc. et al, 16-cv-00254-DRH-AKT
Plaintiffs’ Pre-Motion Letter Regarding Rule 56 Motion

Dear Judge Hurley:

Pursuant to the Courts Individual Practice Rules, Plaintiffs file this Pre-Motion Letter
setting for the bases for an anticipated motion for Summary Judgment pursuant to Fed. R. Civ. P.
56.

PROCEDURAL BACKGROUND

The Plaintiffs filed a First Amended Complaint on March 22, 2018. (ECF No. 40).
Defendants answered on April 12, 2018. (ECF No. 45). Upon information and belief, Mr.
Francisco Rodriguez is no longer residing in the United States. I will be separately moving to
withdraw from representation of Mr. Rodriguez and request that any motion to dismiss his case
be stayed pending a decision on the motion to withdraw.

PLAINTIFF’S RULE 56 MOTION

Plaintiff Aristides Alfredo Villatoro (“Plaintiff”) intends on moving for summary
judgment on the following causes of action:

Count IV: Wage Notice Violations

Count V: Wage Statement Violations.

Count III: Spread of Hours Pay

Counts I & II: Overtime under the FLSA and the N.Y. Lab. Law. arising out of
Defendants’ method of computing overtime.

SON

Plaintiff also intends on moving for summary judgment finding that:

1. Dennis D’Onofrio was an employer subject to individual liability (See Amen.
Compl. & Ans. to Amen. Compl. { 15-18); and

3 SCHOOL STREET, SUITE 207B, GLEN COVE, NEW YORK 11542
WWW.MOSEREMPLOYMENTLAW.COM
at

MOsER LAW FIRM, P.C. =2"
Hon. Denis R. Hurley c

Plaintiff's Pre-Rule 56 Motion Letter
October 15, 2019

Page 2 of 3

Zs Philip D’Onofrio was an employer subject to individual liability. (See Amen.
Compl. & Ans. to Amen. Compl. § 19-22); and

Wage Notice. Under N.Y. Lab. Law § 195(1)(a), an employer must “provide his or her
employees, in writing in English and in the language identified by each employee as the primary
language of such employee, at the time of hiring, a notice” containing information such as the
regular payday, regular rate, and overtime rate. Issuing a notice other than in the Plaintiff's
primary language constitutes a violation of N.Y. Lab. Law § 195(1)(a). Salinas v. Starjem Rest.
Corp., 123 F. Supp. 3d 442, 474-75 (S.D.N.Y. 2015)(finding notices deficient “because they
were in English only and Plaintiffs' primary language is Spanish.”’).

The Defendants produced a wage notice which is annexed hereto as Exhibit 1. This
document was not signed by, nor was it furnished to, the Plaintiff.’

Even assuming, however, that the notice had been signed by and furnished to the
Plaintiff, the Plaintiff is entitled to summary judgment on the wage notice issue. The notice
correctly indicates that the Plaintiff's primary language is “Spanish.” However, the document
was not furnished in in Spanish. The document also states that as of October 20, 2014, no
Spanish notice was available. This is incorrect. Spanish notices were widely available publicly
from the New York State Department of Labor as early as March 2011 (See Exhibit 2).

Wage Statements. Since April 9, 2011, the NYLL has also required that employers
"furnish each employee with a statement with every payment of wages, listing the following"
information: (1) the dates of work covered by that payment of wages; (2) the employee's name;
(3) the employer's name, address, and telephone number; (4) the rate or rates of pay and basis
thereof; (5) gross wages; (6) deductions; (7) allowances, if any, claimed as part of the minimum
wage; and (8) net wages. N.Y. Lab. Law § 195(3).

The parties do not dispute the fact that the Plaintiff was never issued a formal wage
statement. Defendants claim that although thy did not issue a wage statement, they gave Mr.
Villatoro a weekly timecard which contained the information required by statute. Even assuming
that the timecards were given to Mr. Villatoro (which they were not), they are likewise deficient.
They do not contain the employer’s name, address, or telephone number and otherwise to not
contain explanations regarding the computations of wages. (See Exhibit 3).

Spread of hours pay. The Hospitality Industry Wage order requires that when the
interval between the beginning and the ending of an employee’s workday is greater than 10, the
employer must pay one additional hour at the minimum wage. 12 NYCRR 146-1.6. It is
undisputed that spread of hours pay was never calculated by the Defendants and none of the pay

 

' This fact is disputed by the Defendants.

3 SCHOOL STREET, SUITE 207B, GLEN COVE, NEW YORK 11542
WWW.MOSEREMPLOYMENTLAW.COM
MOSER LAW FirM, P.C. = 2"

Hon. Denis R. Hurley iv
Plaintiff's Pre-Rule 56 Motion Letter

October 15, 2019

Page 3 of 3

stubs show that the Plaintiff was paid for spread of hours pay. See Exhibit 3 (representative
timecard).

Overtime. The Defendants do not dispute that there were computational errors in the
payment of overtime. For example, according to the pay stub for the pay period ending
November 30, 2014, the Plaintiff worked 19 hours and 15 minutes of overtime. Multiplying his
overtime rate (13.50) by the overtime hours worked (19 4 hours), equals $259.88 in overtime
pay. He was paid $258 in overtime. Other weeks show similar computational errors. This is
due to the fact that the employer converted minutes to hours incorrectly. For example, if an
employee worked four hours and fifty minutes of overtime (4:50), the employer converted the
minutes (:50) to a decimal and only paid the employee for one-half hour of overtime.

Personal Liability. Dennis D’Onofrio and Philip D’Onofrio are personally liable for
NYLL/FLSA violations.

Defendant Dennis D’Onofrio (1) had the power to hire and fire the Plaintiff,” (2)
determined the method of recording hours worked, (3) computed wages," (4) supervised the
Plaintiff,> and maintained employment records. Philip D’Onofrio was a manager who also
supervised the Plaintiff. He evaluated employee performance, and would talk to employees to
“straighten it out, try to bring them back into line.”’ Only he or his brother Dennis D’Onofrio
had the authority to fire the Plaintiff.8 Therefore, they are jointly and severally liable as
employers. See Carter v. Dutchess Cmty. Coll., 735 F.2d 8, 12 (2d Cir. 1984).

CONCLUSION

For the foregoing reasons Plaintiff requests a pre-motion conference regarding his
anticipated motion for summary judgment.

 
   
    

submitted,

Steven J. Moser

 

* Def. Response to PI. Interrog. Nos. 10 & 12
3 Def. Response to Pl. Interrog. No. 13.

4 Def. Response to Pl. Interrog. Nos. 14 & 16.
> Def. Response to Pl. Interrog. No. 11.

® P. D’Onofrio Dep. 17:10-13.

TP. D’Onofrio Dep. 17:20-18:12.

8 P. D’Onofrio Dep. 7:17-20.

3 SCHOOL STREET, SUITE 207B, GLEN COVE, NEW YORK [1542
WWW.MOSEREMPLOYMENTLAW.COM
 

 

 

1. Employer Information

Name:

RIDGE RESTAURANT INC

Doing Business As (OBA) Name{s):

M Fre bo®

FEIN (optional):

 

Physical Address:

1679 MIDDLE COUNTRY
RIDGE, NY 11961

Mailing Addr ass:

1679 MIDDLE COUNTRY
RIDGE, NY 11961

 

Phone: 634-924-8300

 

 

2. Notice given:

t hiring
On or before February 1st

(Before a change in pay rate(s),

allowances claimed or payday

LS S4 (03/14)

Notice and Acknowledgement of Pay Rate and Payday
Under Section 195.1 of the New York State Labor Law
Notice for Hourly Rate Employees

3. Employee’s rate of pay:
$_ per hour

4, Allowances taken:
EJ None
Litips.
CimMeals_ sper meal
[]iodging
LJother

5. Regular payday: _ wed

6. Pay is:
FE] Weekly
oO Bi-weekly
[_] other

per hour

7. re Pay Rate:

$ Ie per hour (This must be at least 1%
times the worker's regular rate with few
exceptions.)

[Pri

&. Employee Acknowledgement:

On this day I have been notified of my pay rai

overtime rate (if eligible}, allowances, and
designated pay day on the date given below.
told my employer what my primary language
Check one:

LJ} have been given this pay notice in Englis!
be Va it is my primary language.

My primary language is _@

have been given this pay notiéhin ‘English onl

because the Department oftabor does not ye
offer a pay notice form in my primary languag

Me ude

Print 1 ‘ame

tS 76

Employee 5 Signature

60 (olv4

Date

ues Dden be rea idea bes

Preparer’s Name and ‘tle

  

 

The employee must receive a signed copy of
this form. The employer must keep the origir

for 6 years. 000010
   

 

1. Employer Information/Informacién
dei Empleador
Name/Nombre:

Doing Business As (DBA) name(s)/
Nombre(s) comercial{es):

FEIN (optional}/ Numero de Identificacion
Federal (opcional):

Physical Address/Direccion Fisica:

Mailing Address/Direccidn postal u oficial:

Phone/Teléfono:

 

 

 

2. Notice given/Aviso emitido:
[| At hiring/ En la contratacion

[] On or before February 1/En o antes del
ide Febrero
allowances claimed or payday. "Antes de
un cambio en tasa de pago, créditos
tomados, o dia de cobro

LS 54S (03/11)

3, Employee’s Pay Rate/Tasa de pago del
empleado:

$

per hour/por hora

 

4. Allowances taken/Créditos tamados:
[| None/ninguno

[] Tips/Propinas per hour/ por hora

[_] Meals/Comidas per meal/ por
comida

[_] Lodging/ Hospedaje

|] Other/Otre

 

5. Regular payday/Dia de Cobro Regular:

 

6. Pay is/E/ page es:
[_|Weekly/ Semanal
[_ |Bi-weekly/Quincenal
|" ]Other/Otro

7. Overtime Pay Rate/Tasa de Pago de Horas
Extras (mas de 40 horas trabajadas en una
semana):

$ per hour/por hora (This must be at
least 1% times the worker’s regular rate, with
few exceptions.)/Con pocas excepciones, esta
tasa debe ser por lo menos 18 veces ia tasa de
pago regular para el trabajador.

EXHIBIT 2

gk Notice and Acknowledgement of Pay Rate and Payday/Aviso y Acuse de Recibo de Tasa de Pago y Dia de Cobro
El | ; ) Under Section 195.1 of the New York State Labor Law/Bajo Ia Seccidn 195.1 de La Ley de Trabajo del Estado de Nueva York
Notice for Hourly Rate Employees/Aviso para empleados con tasa de pago por hora

8. Employee Acknowledgement/Acuse de
Recibo del Empleado: On this day, | received
notice of my pay rate, overtime rate if eligible,
allowances, and designated payday in English
and my primary language. | told my employer
that my primary language is Spanish. En esta
Fecha, se me ha informado de mi tasa de pago,
mi tasa de pago de horas extras (si elegible),
créditos, y del dia de cobro en inglés y en mi
lengua materna. Le indiqué al empleador de que
mi lengua materna es espafiol.

 

Print Employee Name/Eseriba ef nombre del
empleado en letra de imprenta

 

Employee Signature/Firme del Empleado

 

Date/Fecha

 

Preparer Name and Title/Nombre y Titulo del
Preparador de este Documento.

The employee must receive a signed copy of
this form. The employer must keep the
original for 6 years./El empleado debe recib'r
una copia firmada, de este documento. El
original debe permanecer con el empleador
por & anos.
¢t0000

OOTI-LL8 (102) — PN ‘PoomeBuZ “IYNOLLVNUSINI SIWSLSAS SWLL = LLW#

007 1-128 (102) — PN ‘poomojBuZ IYNOILYNUALNI SWS1SAS SAIL LL Va 00Zb-1.28 (107) — PN ‘poome)Bug “WNOLLYNYSLNI WIL

aE | apa | IP

bbywa

 

Al Le 87 -
LAE Le C
| x ah s \wd

RUSOE | 2z0T ste foorop feestt |] abe0F | cesar
et 1} coral OUL0T OG:or [ecztt || aGF0T | ot:at

eat | aoroT |: OO:o> |a0:zt Zoro |aatZ |}eSe2 ooo feoset || SOOT
iT GOT | HLS zOr9e eGrtt || ZT | steor

cM pi

Fy) SOfCT | sovar sore jcett || SOFC] sosor oz [eset
BO8ZT |) 9080T | acr6 bo:zt porzr || Soe8T | zocor TT |acett

2 + | GaxYOM |. A
3 GasLvinwnoov| SYNOH | II ino I. NI

: :
L yOX- ‘ JNVN ! L Gooppiicy S LOADS ANVN | L SsolAMny) CREDA aN
/ co Avs _. ‘ON | . Affe | I conga ava ‘ON ATOSTY cian ees — ‘ON

 

 

 

 

 

GaX¥OM | JI ing [RNILUSAG| SHNOH |aaxyoM] |W We ony
G3alvinwnsav} SYNOH

 

  

 

 

 

 

 

 

 

 

  

 

 

     

 

EXHIBIT 3
